United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, NEW YORK L & DC,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1553
Issued: October 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2012 appellant filed a timely appeal from a May 31, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
July 9, 2011.
FACTUAL HISTORY
On July 9, 2011 appellant, then a 40-year-old mail handler, filed a claim alleging that she
injured her left shoulder that day while processing magazines. She noted that her shoulder
popped at the site of an earlier injury and that she immediately had pain and loss of range of
1

5 U.S.C. §§ 8101-8193.

motion. The employing establishment noted that appellant had been given a letter of warning for
poor attendance on June 30, 2011 and that she was working modified duty for six hours a day.
The letter of warning was attached. OWCP indicated that it considered the July 9, 2011 incident
a new injury and not a recurrence of her previous injury.2
An April 30, 2010 magnetic resonance imaging (MRI) scan study of the left shoulder
indicated bone marrow edema within the greater tuberosity, small subscapularis bursal effusion,
and no full thickness rotator cuff tear. In a June 8, 2011 report, Dr. Andranik Khatchatrian, an
attending Board-certified physiatrist, noted seeing appellant for a work-related injury. He
provided physical examination findings and diagnosed left shoulder internal derangement. A
duty status report and attending physician’s report with illegible signatures dated July 9, 2011
noted that appellant had a previous left shoulder injury and advised that she could not work. On
July 13, 2011 Dr. Khatchatrian advised that appellant could not work. In treatment notes dated
July 13 and August 10, 2011, he noted appellant’s history of the new injury that caused
worsening left shoulder pain. Dr. Khatchatrian provided physical examination findings of
tenderness over the acromioclavicular joint and limited range of motion and advised that
appellant could not work. In reports dated September 9, 2011, Dr. Paul Kubiak, an attending
orthopedic surgeon, noted a history that appellant had several injuries to her left shoulder and
sustained a new twisting injury on July 9, 2011. He provided physical examination findings,
diagnosed left shoulder pain, recommended an updated MRI scan study, and advised that
appellant was totally disabled.
On October 7, 2011 OWCP informed appellant of the evidence needed to perfect her
claim. In reports dated October 14 and 21, 2011, Dr. Kubiak provided physical examination
findings and reiterated his diagnosis of left shoulder pain. He continued to advise that appellant
could not work. An October 20, 2011 MRI scan study of the left shoulder was interpreted as
unremarkable.
By decision dated November 9, 2011, OWCP denied appellant’s claim. It found that the
incident established that appellant had submitted insufficient medical evidence.
Appellant requested reconsideration and submitted a November 18, 2011 report in which
Dr. Kubiak noted that appellant injured her left shoulder at work on April 12, 2008, April 12,
2010 and July 9, 2011, and with each of these injuries no rotator cuff tears or severe soft tissue
damage was noted, and that, therefore, he diagnosed sprain or strain of the left shoulder with
continued pain and limited range of motion. Dr. Kubiak again diagnosed left shoulder pain and
advised that appellant could work. On December 30, 2011 he advised that appellant was
improved and could work four hours a day with left upper extremity lifting limited to 30 pounds.
On April 6, 2012 Dr. Kubiak again noted the complaint of hand numbness and advised that she
continued to have limited range of motion of the left shoulder. He diagnosed left shoulder pain
with hand numbness and recommended electrodiagnostic studies.

2

Appellant filed a CA-2a recurrence claim form on July 9, 2011. The initial claim that occurred on April 4, 2010
was adjudicated under OWCP file number xxxxxx659; the instant claim was adjudicated under file number
xxxxxx687.

2

In a May 31, 2012 decision, OWCP modified the November 9, 2011 decision to show
that, while appellant had submitted medical evidence, it was insufficient to establish that the
diagnosed condition was caused by the July 9, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.3
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.7 Neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

5

Gary J. Watling, supra note 3.

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 385 (1989).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
OWCP found that the July 9, 2011 employment incident occurred as alleged. The Board,
however, finds that the medical evidence of record is insufficient to establish that appellant
sustained an injury or medical condition caused by this incident.
The April 30, 2010 MRI scan study of the left shoulder predates the July 9, 2011
employment incident. The October 20, 2011 MRI scan was unremarkable. Moreover, neither
study includes an opinion on the cause of any diagnosed condition. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 The reports with illegible signatures do not constitute
competent medical evidence.10
While Dr. Khatchatrian diagnosed internal derangement of the left shoulder, the
October 20, 2011 MRI scan study was interpreted as unremarkable. His opinion is, therefore, of
diminished probative value. Dr. Kubiak merely diagnosed left shoulder pain. Pain is a
symptom, not a compensable diagnosis.11 Moreover, on attending physician’s reports dated
September 9 and October 14, 2011, Dr. Kubiak advised that appellant had a preexisting left
shoulder condition. On the September 9, 2011 report, he checked a form box “yes,” indicating
that the condition was caused by the July 9, 2011 incident; however, on the October 14, 2011
report, he checked the form box “no,” indicating that her current condition was not caused by the
July 9, 2011 employment incident. When a physician’s opinion on causal relationship consists
only of checking “yes” to a form question, that opinion has little probative value and is
insufficient to establish a causal relationship,12 and Dr. Kubiak’s opinion in this regard is also
equivocal and inconsistent. Medical opinions based upon an incomplete history or which are
speculative or equivocal in character have little probative value.13
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and such relationship must be supported with
affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant.14 Drs. Khatchatrian and Kubiak did not provide
any explanation as to how the July 9, 2011 employment incident caused the diagnosed
conditions. Their opinions are therefore insufficient to meet appellant’s burden of proof.
9

Willie M. Miller, 53 ECAB 697 (2002).

10

K.W., 59 ECAB 271 (2007).

11

C.F., Docket No. 08-1102 (issued October 10, 2008).

12

D.D., 57 ECAB 734 (2006).

13

Frank Luis Rembisz, 52 ECAB 147 (2000).

14

Patricia J. Glenn, 53 ECAB 159 (2001).

4

As appellant did not submit sufficient medical evidence to establish that she sustained a
diagnosed condition caused by the July 9, 2011 employment incident, she did not meet her
burden of proof.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury causally
related to the July 9, 2011 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Gary J. Watling, supra note 3. The Board notes that appellant submitted medical evidence with his appeal to
the Board. The Board cannot consider this evidence, however, as its review of the case is limited to the evidence
that was before OWCP at the time it rendered its final decision. 20 C.F.R. § 501.2(c)(1) (2009).

5

